 

Exhibit 10.1

 

INNOVATIVE INDUSTRIAL PROPERTIES, INC.

 

2016 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Innovative Industrial Properties, Inc., a Maryland corporation (the “Company”),
pursuant to its 2016 Omnibus Incentive Plan (the “Plan”), hereby grants to the
individual listed below (“Participant”) an award of restricted stock units (the
“Units”) with respect to the number of shares of common stock of the Company
(the “Shares”) set forth below. This award (this “Award”) is subject to all of
the terms and conditions as set forth herein, in the Restricted Stock Unit Award
Agreement attached hereto as Exhibit A (the “Restricted Stock Unit Agreement”)
and the Plan, which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in this Grant Notice and the Restricted Stock
Unit Agreement shall have the same defined meanings specified in the Plan.

 

Participant: _____________ Grant Date: ________ ___, 20__ Total Number of Units
(Each Relating to One Share):

 _____ Units

Vesting Schedule: [______] of the Units granted hereunder shall vest on each of
_________, _____________ and ______________, provided that the Participant
continues to serve as an employee of the Company or a Non-Employee Director on
each such date.

 

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Unit Agreement and this Grant
Notice. Participant has reviewed the Restricted Stock Unit Agreement, the Plan
and this Grant Notice in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Restricted Stock Unit Agreement and the
Plan. Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator of the Plan upon any questions
arising under the Plan, this Grant Notice or the Restricted Stock Unit
Agreement.

 

INNOVATIVE INDUSTRIAL PROPERTIES, INC.

  PARTICIPANT       By:     By:      Print Name:        Print Name:   Title:    
   

 

Address:

 

11440 West Bernardo Ct, Ste 100

 

 

Address:

    San Diego, CA 92127      





  



 

 

 

CONSENT OF SPOUSE

 

I, _________, spouse of ___________, have read and approve this Grant Notice,
and the attached Restricted Stock Unit Agreement. In consideration of granting
to my spouse the restricted stock units relating to shares of the common stock
of Innovative Industrial Properties, Inc. set forth in this Grant Notice, I
hereby appoint my spouse as my attorney-in-fact in respect to the exercise of
any rights under this Grant Notice and agree to be bound by the provisions of
this Grant Notice insofar as I may have any rights in said Grant Notice, any
restricted stock units or any shares of the common stock of Innovative
Industrial Properties, Inc. issued pursuant thereto under the community property
laws or similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Grant Notice.

 

Dated: _______ __, 20__     Signature of Spouse

 



 

 

 

EXHIBIT A

 

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
Innovative Industrial Properties, Inc., a Maryland corporation (the “Company”),
has granted to Participant the number of restricted stock units (the “Units”)
under the Company’s 2016 Omnibus Incentive Plan (the “Plan”) indicated in the
Grant Notice. The Units are subject to the terms and conditions of the Plan
which are incorporated herein by reference. Capitalized terms not specifically
defined herein shall have the meanings specified in the Plan and the Grant
Notice.


ARTICLE I

AWARD OF UNITS

 

1.1       Grant of Units. Pursuant to the Plan and subject to the terms and
conditions of this Agreement, effective on the Grant Date, the Company
irrevocably grants to Participant the number of Units set forth in the Grant
Notice in consideration of Participant’s employment with or service to the
Company or one of its Subsidiaries on or before the Grant Date. The
Administrator has determined Participant has not been fully compensated for such
services and that the benefit received by the Company as a result of such
employment or service has a value that exceeds the aggregate par value of the
shares of the common stock subject to the Units (the “Shares”), which Shares,
when issued in settlement of the Units in accordance with the terms hereof,
shall be fully paid and nonassessable. Prior to actual issuance of any Shares,
the Units and this Agreement represent an unsecured obligation of the Company,
payable only from the general assets of the Company.

 

1.2       Vesting and Forfeiture of Units. The Units shall vest in accordance
with the schedule set forth in the Grant Notice. In the event of Participant’s
cessation of employment with or service to the Company for any reason, including
as a result of Participant’s death or Disability, all of the then-unvested Units
shall thereupon be forfeited immediately and without any further action by the
Company.

 



ARTICLE II

SETTLEMENT OF UNITS

 

2.1       Settlement Mechanics.

 

(a)       Time of Settlement. Subject to the terms and conditions of the Plan
and this Agreement and to any deferral election Participant has made pursuant to
the terms of the Company’s Nonqualified Deferred Compensation Plan (or any
successor deferred compensation plan thereto), the Company shall distribute one
Share to Participant (or in the event of Participant’s death, to his or her
estate) in settlement of each Unit that vests as soon as practicable (and in no
event more than thirty (30) days) following the vesting date.

 

(b)       Taxes. As a condition of receiving this award of Units, the
Participant agrees to pay to the Company upon demand such amount as may be
requested by the Company for the purpose of satisfying its liability to withhold
federal, state, or local income or other taxes due by reason of the grant,
vesting or settlement of, or by reason of any other event relating to, the
Units. However, the Participant may elect to have the Company satisfy such
withholding obligations by withholding a number of Shares otherwise issuable
hereunder having a Fair Market Value on the date the tax obligation arises equal
to the amount to be withheld; provided, however, that the amount to be withheld
may not exceed the total maximum statutory tax rates associated with the
transaction to the extent needed for the Company to avoid adverse accounting
treatment. If the Participant does not make the payment or election described in
the foregoing, then the Company or an affiliate may withhold such taxes from
other amounts owed to the Participant or may choose to satisfy the withholding
obligations by withholding Shares otherwise issuable hereunder in accordance
with the preceding sentence.

 



 

 

 

(c)       Generally. Shares issued under this Agreement shall be issued to
Participant or Participant’s beneficiaries, as the case may be, at the sole
discretion of the Administrator, in either (i) uncertificated form, with the
Shares recorded in the name of Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Agreement; or (ii) certificated form.
Unless otherwise determined by the Administrator or provided in this Agreement,
all distributions in respect of the Units shall be made by the Company in the
form of whole Shares. In no event will fractional shares be issued upon
settlement of the Units. In lieu of any fractional Share, the Company shall make
a cash payment to Participant equal to the Fair Market Value of such fractional
Share on the date the Units are settled pursuant to this Section 2.1.

 

2.2       Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver any Shares upon settlement of the Units prior to fulfillment of
all of the conditions set forth in this Agreement and the Plan.

 

2.3       Transfer Restriction. No Units or any interest or right therein or
part thereof shall be liable for the debts, contracts or engagements of the
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect. In
addition, notwithstanding anything to the contrary herein, the Participant
agrees and acknowledges that (a) with respect to any Shares issued hereunder
that have not been registered under the Securities Act of 1933, as amended (the
“Act”), he or she will not sell or otherwise dispose of such Shares except
pursuant to an effective registration statement under the Act and any applicable
state securities laws, or in a transaction which, in the opinion of counsel for
the Company, is exempt from such registration, and a legend will be placed on
the certificates for the Shares to such effect, and (b) the Participant agrees
not to sell any Shares acquired under this Agreement other than as set forth in
the Plan and at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters do not prohibit a sale.

 

2.5       Rights as Stockholder; Dividend Equivalents. Participant shall not
have any rights of a stockholder with respect to the Shares subject to the Units
(including, without limitation, any voting rights or any right to dividends)
until the Shares have been issued hereunder. If, however, after the Grant Date
set forth in the Grant Notice and prior to the settlement date, a record date
with respect to a cash dividend on the Shares occurs, then on the date that such
dividend is paid to Company shareholders Participant shall receive a cash
payment of “dividend equivalents” in an amount equal to the dividends that would
have been paid to Participant if Participant owned a number of Shares equal to
the number of outstanding Units hereunder as of such record date.

 

2.6       Ownership Limit and REIT Status. Notwithstanding anything to the
contrary herein, Shares shall not be issued or paid hereunder if the issuance or
payment of such Shares would likely result in any of the following:

 

(a)       a violation of the restrictions or limitations on ownership provided
for from time to time under the terms of the organizational documents of the
Company; or

 

(b)      income to the Company that could impair the Company’s status as a real
estate investment trust, within the meaning of Sections 856 through 860 of the
Code.

 

D-2

 



 

ARTICLE III

TAXATION REPRESENTATIONS

 

Participant represents to the Company the following:

 

(a)       Participant has reviewed with his or her own tax advisors the federal,
state, local and foreign tax consequences of the transactions contemplated by
this Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for his
or her own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

 

(b)       Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require payment (which payment may be made in cash,
by deduction from other compensation payable to Participant or in any form of
consideration permitted by the Plan) of any sums required by federal, state or
local tax law to be withheld with respect to the issuance or other event with
respect to the Units or Shares. The Company shall not be obligated to issue any
Shares or deliver any stock certificate representing Shares to Participant or
Participant’s legal representative, or, if the Shares are held in book entry
form, to remove the notations on the book form, unless and until Participant or
Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the issuance or other event with respect to
the Units or Shares.

 

ARTICLE IV

Miscellaneous

 

5.1       Governing Law; Limitation on Actions. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Maryland, without giving effect to principles of conflicts of
law. Any legal action or proceeding with respect to this Agreement and all acts
and transactions pursuant hereto may only be brought and determined in (a) a
court sitting in the State of California, and (b) a “bench” trial, and any party
to such action or proceeding shall agree to waive its right to a jury trial. In
accordance with Section 17(g) of the Plan, any legal action or proceeding with
respect to this Agreement and all acts and transactions pursuant hereto, must be
brought within one year (365 days) after the day the complaining party first
knew or should have known of the events giving rise to the complaint.

 

5.2       Entire Agreement; Enforcement of Rights. This Agreement and the Plan
set forth the entire agreement and understanding of the parties relating to the
subject matter herein and merge all prior discussions between them. Subject to
Section 14(c) of the Plan, no modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement.

 

5.3       Bound by Plan; Interpretation. Participant hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all of the terms and provisions
therein. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan (as such may be amended from time to
time in accordance with the terms of the Plan), the applicable terms and
provisions of the Plan will govern.

 

D-3

 



 

5.4       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.

 

5.5       Notices. Any notice required or permitted by this Agreement shall be
in writing and shall be deemed sufficient when delivered personally or sent by
electronic mail (with return receipt requested and received) or fax or
forty-eight (48) hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, and addressed to the party to be
notified, if to the Company, at its principal offices, and if to Participant, at
Participant’s address, electronic mail address or fax number in the Company’s
records or as subsequently modified by written notice.

 

5.6       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

5.7       Successors and Assigns. The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns. The Company may assign its rights under this Agreement to any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company without the prior written consent of Participant. The rights and
obligations of Participant under this Agreement may only be assigned with the
prior written consent of the Company.

 

5.8       Conformity to Securities Laws. Participant acknowledges that the Plan
is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

 

5.9       No Right to Continued Service. EXCEPT AS MAY BE PROVIDED IN ANY
EMPLOYMENT AGREEMENT WITH THE PARTICIPANT, THE PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF THE UNITS PURSUANT TO SECTION 2.1 HEREOF IS EARNED
ONLY BY CONTINUING SERVICE TO THE COMPANY, OR ONE OF ITS SUBSIDIARIES AS AN “AT
WILL” EMPLOYEE OR CONSULTANT OF THE COMPANY, OR ONE OF ITS SUBSIDIARIES OR A
NON-EMPLOYEE DIRECTOR OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED OR
ACQUIRING SHARES HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES
THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS AN EMPLOYEE, CONSULTANT OR NON-EMPLOYEE DIRECTOR FOR
SUCH PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE
COMPANY’S, OR ANY OF ITS SUBSIDIARIES’ RIGHT TO TERMINATE THE PARTICIPANT’S
EMPLOYMENT OR SERVICE TO THE COMPANY AT ANY TIME, WITH OR WITHOUT CAUSE.

 



D-4

 

